Title: To George Washington from Edmund Randolph, 5 March 1793
From: Randolph, Edmund
To: Washington, George

 

Sir
Philadelphia March 5. 1793.

The only additional inquiry, which I have been able to make, concerning Mr S——l, was from Mr Brown; who thinks that the inclinations of that gentleman are strong towards peace; but that he would not hesitate to contend with zeal for any boundary, which his instructions might prescribe. Indeed, if a doubt of his tendency on this head should be considered as the only objection to him, I suspect, that the country, which the U.S, or rather the opinions given to you, have determined to retain, will cover so much of the land on the north of the Ohio, as to leave but little scope for the discretion of the commissioners, and therefore that this objection would be greatly weakened, if not removed. I have the honor, sir, to be with the highest respect Yr mo. ob. serv.

Edm: Randolph.

